Per Curiam :
It is too plain for argument that if the deed from Malinda Phillips to Lavina Patterson was not- delivered until after the death of the grantor, the real estate in controversy was subject to the collateral inheritance tax. The court below has found that in point of fact the deed was delivered after the death of the said Malinda Phillips, and there is nothing before us which would justify us in reversing this finding.
The decree is affirmed and the appeal dismissed, at the costs of the appellant.